SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (this “Agreement”) is entered into as of February 28,
2011 among the parties identified as “Obligors” on the signature pages hereto
and such other parties that may become Obligors hereunder after the date hereof
(each individually an “Obligor” and collectively the “Obligors”), and BANK OF
AMERICA, N.A., in its capacity as administrative agent (in such capacity, the
“Administrative Agent”) for the holders of the Secured Obligations (defined
below).


RECITALS
 
WHEREAS, pursuant to the Credit Agreement (as amended, modified, supplemented,
increased, extended, restated, refinanced and replaced from time to time, the
“Credit Agreement”) dated as of the date hereof among The KEYW Holding
Corporation, a Maryland corporation, the Guarantors identified therein, the
Lenders identified therein and the Administrative Agent, the Lenders have agreed
to make Loans and issue Letters of Credit upon the terms and subject to the
conditions set forth therein; and


WHEREAS, this Agreement is required by the terms of the Credit Agreement.


NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



 
1.
Definitions.

 
(a)           Capitalized terms used and not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement, and the following
terms which are defined in the Uniform Commercial Code in effect from time to
time in the State of New York except as such terms may be used in connection
with the perfection of the Collateral and then the applicable jurisdiction with
respect to such affected Collateral shall apply (the “UCC”): Accession, Account,
Adverse Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort Claim,
Consumer Goods, Deposit Account, Document, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, General Intangible, Goods, Instrument,
Inventory, Investment Company Security, Investment Property, Letter-of-Credit
Right, Manufactured Home, Proceeds, Securities Account, Securities Intermediary,
Security Entitlement, Security, Software, Supporting Obligation and Tangible
Chattel Paper.


(b)           In addition, the following terms shall have the meanings set forth
below:
 
“Collateral” has the meaning provided in Section 2 hereof.


“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.


“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.


“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Obligor of any right to manufacture, use or sell any invention
covered by a Patent.
 
 
 

--------------------------------------------------------------------------------

 

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.


“Secured Obligations” means, without duplication, (a) all Obligations and (b)
all costs and expenses incurred in connection with enforcement and collection of
the Obligations, including the fees, charges and disbursements of counsel.


“Trademark License” means any agreement, written or oral, providing for the
grant by or to an Obligor of any right to use any Trademark.


“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith, now existing or hereafter adopted or acquired, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States, any state thereof or any other country or any political
subdivision thereof, or otherwise and (b) all renewals thereof.


“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.


2.            Grant of Security Interest in the Collateral. To secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations,
each Obligor hereby grants to the Administrative Agent, for the benefit of the
holders of the Secured Obligations, a continuing security interest in, and a
right to set off against, any and all right, title and interest of such Obligor
in and to all of the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Collateral”): (a) all
Accounts; (b) all cash and currency; (c) all Chattel Paper; (d) those certain
Commercial Tort Claims set forth on Schedule 1 hereto; (e) all Copyrights; (f)
all Copyright Licenses; (g) all Deposit Accounts; (h) all Documents; (i) all
Equipment; (j) all Fixtures; (k) all General Intangibles; (l) all Instruments;
(m) all Inventory; (n) all Investment Property; (o) all Letter-of-Credit Rights;
(p) all Patents; (q) all Patent Licenses; (r) all Software; (s) all Supporting
Obligations; (t) all Trademarks; (u) all Trademark Licenses; and (v) all
Accessions and all Proceeds of any and all of the foregoing.


Notwithstanding anything to the contrary contained herein, the security
interests granted under this Agreement shall not extend to (a) any property
which, subject to the terms of Section 8.09 of the Credit Agreement, is subject
to a Lien of the type described in Section 8.01(i) of the Credit Agreement
pursuant to documents which prohibit such Obligor from granting any other Liens
in such property, and (b) any lease, license, contract or other agreement of an
Obligor if the grant of a security interest in such lease, license, contract or
other agreement in the manner contemplated by this Agreement is prohibited under
the terms of such lease, license, contract or other agreement or under
applicable Law or would result in default thereunder, the termination thereof or
give the other parties thereto the right to terminate, accelerate or otherwise
alter such Obligor's rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both); provided that (i) any such
limitation described in the foregoing clause (b) on the security interests
granted hereunder shall only apply to the extent that any such prohibition could
not be rendered ineffective pursuant to the UCC or any other applicable Law
(including Debtor Relief Laws) or principles of equity and (ii) in the event of
the termination or elimination of any such prohibition or the requirement for
any consent contained in such lease, license, contract or other agreement or
applicable Law to the extent sufficient to permit any such item to become
Collateral hereunder, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such lease,
license,
 
 
2

--------------------------------------------------------------------------------

 


contract or other agreement shall be automatically and simultaneously granted
hereunder and shall be included as Collateral hereunder.


The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment of any Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.


3.           Representations and Warranties. Each Obligor hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, that:


(a)            Ownership. Each Obligor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.


(b)           Security Interest/Priority. This Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
holders of the Secured Obligations, in the Collateral of such Obligor and, when
properly perfected by filing, shall constitute a valid and perfected, first
priority security interest in such Collateral, to the extent such security
interest can be perfected by filing under the UCC, free and clear of all Liens
except for Permitted Liens. With respect to any Collateral consisting of a
Deposit Account, Security Entitlement or held in a Securities Account, upon
execution and delivery by the applicable Obligor, the applicable Securities
Intermediary and the Administrative Agent of an agreement granting control to
the Administrative Agent over such Collateral, the Administrative Agent shall
have a valid and perfected, first priority security interest in such Collateral.


(c)            Types of Collateral. None of the Collateral consists of, or is
the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm Products,
Manufactured Homes or standing timber.


(d)           Equipment and Inventory. With respect to any Equipment and/or
Inventory of an Obligor, each such Obligor has exclusive possession and control
of such Equipment and Inventory of such Obligor except for (i) Equipment leased
by such Obligor as a lessee or (ii) Equipment or Inventory in transit with
common carriers. No Inventory of an Obligor is held by a Person other than an
Obligor pursuant to consignment, sale or return, sale on approval or similar
arrangement.


(e)           Consents; Etc. Except for (i) the filing or recording of UCC
financing statements, (ii) the filing of appropriate notices with the United
States Patent and Trademark Office and the United States Copyright Office, (iii)
obtaining control to perfect the Liens created by this Agreement (to the extent
required under Section 4(a) hereof) and (iv) consents, authorizations, filings
or other actions which have been obtained or made, no consent or authorization
of, filing with, or other act by or in respect of, any arbitrator or
Governmental Authority and no consent of any other Person (including, without
limitation, any stockholder, member or creditor of such Obligor), is required
for (A) the grant by such Obligor of the security interest in the Collateral
granted hereby or for the execution, delivery or performance of this Agreement
by such Obligor, (B) the perfection of such security interest (to the extent
such security interest can be perfected by filing under the UCC, the granting of
control (to the extent required under Section 4(a) hereof) or by filing an
appropriate notice with the United States Patent and Trademark Office or the
United States Copyright Office) or (C) the exercise by the Administrative Agent
or the holders of the Secured Obligations of the rights and remedies provided
for in this Agreement.
 
 
3

--------------------------------------------------------------------------------

 


(f)            Commercial Tort Claims. As of the Closing Date, no Obligor has
any Commercial Tort Claims seeking damages in excess of $100,000 other than as
set forth on Schedule 1 hereto.


4.           Covenants. Each Obligor covenants that until such time as the
Secured Obligations arising under the Loan Documents have been paid in full and
the Commitments have expired or been terminated, such Obligor shall:



 
(a)
Instruments/Chattel Paper/Control.

 
(i)           If any amount in excess of $100,000 payable under or in connection
with any of the Collateral shall be or become evidenced by any Instrument or
Tangible Chattel Paper, or if any property constituting Collateral shall be
stored or shipped subject to a Document, ensure that such Instrument, Tangible
Chattel Paper or Document is either in the possession of such Obligor at all
times or, if requested by the Administrative Agent to perfect its security
interest in such Collateral, is delivered to the Administrative Agent duly
endorsed in a manner satisfactory to the Administrative Agent. Such Obligor
shall ensure that any Collateral consisting of Tangible Chattel Paper is marked
with a legend acceptable to the Administrative Agent indicating the
Administrative Agent's security interest in such Tangible Chattel Paper.


(ii)          Execute and deliver all agreements, assignments, instruments or
other documents as reasonably requested by the Administrative Agent for the
purpose of obtaining and maintaining control with respect to any Collateral
consisting of (i) Deposit Accounts, (ii) Securities Accounts, (iii)
Letter-of-Credit Rights and (iv) Electronic Chattel Paper.


(b)           Filing of Financing Statements, Notices, etc. Each Obligor shall
execute and deliver to the Administrative Agent such agreements, assignments or
instruments (including affidavits, notices, reaffirmations and amendments and
restatements of existing documents, as the Administrative Agent may reasonably
request) and do all such other things as the Administrative Agent may reasonably
deem necessary or appropriate (i) to assure to the Administrative Agent its
security interests hereunder, including (A) such instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC, (B) with regard to Copyrights, a Notice of Grant of Security Interest
in Copyrights in the form of Exhibit 4(c)(i), (C) with regard to Patents, a
Notice of Grant of Security Interest in Patents for filing with the United
States Patent and Trademark Office in the form of Exhibit 4(c)(ii) hereto and
(D) with regard to Trademarks, a Notice of Grant of Security Interest in
Trademarks for filing with the United States Patent and Trademark Office in the
form of Exhibit 4(c)(iii) hereto, (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure the Administrative
Agent of its rights and interests hereunder. Furthermore, each Obligor also
hereby irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other person whom the Administrative Agent may designate, as such
Obligor's attorney in fact with full power and for the limited purpose to sign
in the name of such Obligor any financing statements, or amendments and
supplements to financing statements, renewal financing statements, notices or
any similar documents which in the Administrative Agent's reasonable discretion
would be necessary or appropriate in order to perfect and maintain perfection of
the security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable until such time as the Secured
Obligations arising under the Loan Documents have been paid in full and the
Commitments have expired or been terminated. Each Obligor hereby agrees that a
carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its sole discretion desire to file the same.
 
 
4

--------------------------------------------------------------------------------

 


(c)           Collateral Held by Warehouseman, Bailee, etc. If any Collateral is
at any time in the possession or control of a warehouseman, bailee or any agent
or processor of such Obligor and the Administrative Agent so requests (i) notify
such Person in writing of the Administrative Agent's security interest therein,
(ii) instruct such Person to hold all such Collateral for the Administrative
Agent's account and subject to the Administrative Agent's instructions and (iii)
use reasonable best efforts to obtain a written acknowledgment from such Person
that it is holding such Collateral for the benefit of the Administrative Agent.


(d)           Commercial Tort Claims. (i) Promptly forward to the Administrative
Agent an updated Schedule 1 listing any and all Commercial Tort Claims by or in
favor of such Obligor seeking damages in excess of $100,000 and (ii) execute and
deliver such statements, documents and notices and do and cause to be done all
such things as may be required by the Administrative Agent, or required by Law
to create, preserve, perfect and maintain the Administrative Agent's security
interest in any Commercial Tort Claims initiated by or in favor of any Obligor.


(e)           Nature of Collateral. At all times maintain the Collateral as
personal property and not affix any of the Collateral to any real property in a
manner which would change its nature from personal property to real property or
a Fixture to real property, unless the Administrative Agent shall have a
perfected Lien on such Fixture or real property.


5.           Authorization to File Financing Statements. Each Obligor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC (including
authorization to describe the Collateral as “all personal property”, “all
assets” or words of similar meaning).


6.           Advances. On failure of any Obligor to perform any of the covenants
and agreements contained herein, the Administrative Agent may, at its sole
option and in its sole discretion, perform the same and in so doing may expend
such sums as the Administrative Agent may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures which the Administrative Agent may make for the protection of
the security hereof or which may be compelled to make by operation of Law. All
such sums and amounts so expended shall be repayable by the Obligors on a joint
and several basis promptly upon timely notice thereof and demand therefor, shall
constitute additional Secured Obligations and shall bear interest from the date
said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Administrative Agent on behalf of any Obligor, and
no such advance or expenditure therefor, shall relieve the Obligors of any
Default or Event of Default. The Administrative Agent may make any payment
hereby authorized in accordance with any bill, statement or estimate procured
from the appropriate public office or holder of the claim to be discharged
without inquiry into the accuracy of such bill, statement or estimate or into
the validity of any tax assessment, sale, forfeiture, tax lien, title or claim
except to the extent such payment is being contested in good faith by an Obligor
in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.


7.             Remedies.
 
(a)           General Remedies. Upon the occurrence of an Event of Default and
during continuation thereof, the Administrative Agent shall have, in addition to
the rights and remedies provided herein, in the Loan Documents, in any other
documents relating to the Secured Obligations, or by Law (including, but not
 
 
5

--------------------------------------------------------------------------------

 
 
limited to, levy of attachment, garnishment and the rights and remedies set
forth in the UCC of the jurisdiction applicable to the affected Collateral), the
rights and remedies of a secured party under the UCC (regardless of whether the
UCC is the law of the jurisdiction where the rights and remedies are asserted
and regardless of whether the UCC applies to the affected Collateral), and
further, the Administrative Agent may, with or without judicial process or the
aid and assistance of others, (i) enter on any premises on which any of the
Collateral may be located and, without resistance or interference by the
Obligors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Obligors to assemble and make available to
the Administrative Agent at the expense of the Obligors any Collateral at any
place and time designated by the Administrative Agent which is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or (v)
without demand and without advertisement, notice, hearing or process of law, all
of which each of the Obligors hereby waives to the fullest extent permitted by
Law, at any place and time or times, sell and deliver any or all Collateral held
by or for it at public or private sale at any exchange or broker's board or
elsewhere, by one or more contracts, in one or more parcels, for cash, upon
credit or otherwise, at such prices and upon such terms as the Administrative
Agent deems advisable, in its sole discretion (subject to any and all mandatory
legal requirements). Each Obligor acknowledges that any such private sale may be
at prices and on terms less favorable to the seller than the prices and other
terms which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner. Neither the Administrative Agent's compliance
with applicable Law nor its disclaimer of warranties relating to the Collateral
shall be considered to adversely affect the commercial reasonableness of any
sale. To the extent the rights of notice cannot be legally waived hereunder,
each Obligor agrees that any requirement of reasonable notice shall be met if
such notice, specifying the place of any public sale or the time after which any
private sale is to be made, is personally served on or mailed, postage prepaid,
to the Obligors in accordance with the notice provisions of Section 11.02 of the
Credit Agreement at least 10 days before the time of sale or other event giving
rise to the requirement of such notice. The Administrative Agent may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned. The Administrative Agent shall not be
obligated to make any sale or other disposition of the Collateral regardless of
notice having been given. To the extent permitted by applicable Law, any holder
of Secured Obligations may be a purchaser at any such sale. To the extent
permitted by applicable Law, each of the Obligors hereby waives all of its
rights of redemption with respect to any such sale. Subject to the provisions of
applicable Law, the Administrative Agent may postpone or cause the postponement
of the sale of all or any portion of the Collateral by announcement at the time
and place of such sale, and such sale may, without further notice, to the extent
permitted by Law, be made at the time and place to which the sale was postponed,
or the Administrative Agent may further postpone such sale by announcement made
at such time and place.


(b)           Remedies relating to Accounts. During the continuation of an Event
of Default, whether or not the Administrative Agent has exercised any or all of
its rights and remedies hereunder, (i) each Obligor will promptly upon request
of the Administrative Agent instruct all account debtors to remit all payments
in respect of Accounts to a mailing location selected by the Administrative
Agent and (ii) the Administrative Agent shall have the right to enforce any
Obligor's rights against its customers and account debtors, and the
Administrative Agent or its designee may notify any Obligor's customers and
account debtors that the Accounts of such Obligor have been assigned to the
Administrative Agent or of the Administrative Agent's security interest therein,
and may (either in its own name or in the name of an Obligor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent's discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the holders
of the Secured Obligations in the Accounts. Each Obligor acknowledges and agrees
that the Proceeds of its Accounts remitted to or on behalf of the Administrative
Agent in accordance with the provisions hereof shall be solely for the
Administrative Agent's
 
 
6

--------------------------------------------------------------------------------

 
 
own convenience and that such Obligor shall not have any right, title or
interest in such Accounts or in any such other amounts except as expressly
provided herein. Neither the Administrative Agent nor the holders of the Secured
Obligations shall have any liability or responsibility to any Obligor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Furthermore, during the continuation of an Event of Default, (i) the
Administrative Agent shall have the right, but not the obligation, to make test
verifications of the Accounts in any manner and through any medium that it
reasonably considers advisable, and the Obligors shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications, (ii) upon the Administrative Agent's request and
at the expense of the Obligors, the Obligors shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts and (iii) the
Administrative Agent in its own name or in the name of others may communicate
with account debtors on the Accounts to verify with them to the Administrative
Agent's satisfaction the existence, amount and terms of any Accounts.


(c)           Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuance thereof, the
Administrative Agent shall have the right to enter and remain upon the various
premises of the Obligors without cost or charge to the Administrative Agent, and
use the same, together with materials, supplies, books and records of the
Obligors for the purpose of collecting and liquidating the Collateral, or for
preparing for sale and conducting the sale of the Collateral, whether by
foreclosure, auction or otherwise. In addition, the Administrative Agent may
remove Collateral, or any part thereof, from such premises and/or any records
with respect thereto, in order to effectively collect or liquidate such
Collateral.


(d)           Nonexclusive Nature of Remedies. Failure by the Administrative
Agent or the holders of the Secured Obligations to exercise any right, remedy or
option under this Agreement, any other Loan Document, any other document
relating to the Secured Obligations, or as provided by Law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by Law, neither the Administrative Agent, the holders of
the Secured Obligations, nor any party acting as attorney for the Administrative
Agent or the holders of the Secured Obligations, shall be liable hereunder for
any acts or omissions or for any error of judgment or mistake of fact or law
other than their gross negligence or willful misconduct hereunder. The rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations under this Agreement shall be cumulative and not exclusive of any
other right or remedy which the Administrative Agent or the holders of the
Secured Obligations may have.


(e)           Retention of Collateral. In addition to the rights and remedies
hereunder, the Administrative Agent may, in compliance with Sections 9-620 and
9-621 of the UCC or otherwise complying with the requirements of applicable Law
of the relevant jurisdiction, accept or retain the Collateral in satisfaction of
the Secured Obligations. Unless and until the Administrative Agent shall have
provided such notices, however, the Administrative Agent shall not be deemed to
have retained any Collateral in satisfaction of any Secured Obligations for any
reason.


(f)           Deficiency. In the event that the proceeds of any sale, collection
or realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Obligors shall be jointly and severally liable for the deficiency, together with
interest thereon at the Default Rate, together with the costs of collection and
the fees, charges and disbursements of
 
 
7

--------------------------------------------------------------------------------

 
 
counsel. Any surplus remaining after the full payment and satisfaction of the
Secured Obligations shall be returned to the Obligors or to whomsoever a court
of competent jurisdiction shall determine to be entitled thereto.
Notwithstanding any provision to the contrary contained herein, in any other of
the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Obligor under the Credit Agreement and the
other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code of the United States or any other applicable
Debtor Relief Law (including any comparable provisions of any applicable state
Law).


8.             Rights of the Administrative Agent.
 
(a)           Power of Attorney. In addition to other powers of attorney
contained herein, each Obligor hereby designates and appoints the Administrative
Agent, on behalf of the holders of the Secured Obligations, and each of its
designees or agents, as attorney-in-fact of such Obligor, irrevocably and with
power of substitution, with authority to take any or all of the following
actions upon the occurrence and during the continuance of an Event of Default:


(i)           to demand, collect, settle, compromise, adjust, give discharges
and releases, all as the Administrative Agent may reasonably determine;


(ii)           to commence and prosecute any actions at any court for the
purposes of collecting any Collateral and enforcing any other right in respect
thereof;


(iii)          to defend, settle or compromise any action brought and, in
connection therewith, give such discharge or release as the Administrative Agent
may deem reasonably appropriate;


(iv)          receive, open and dispose of mail addressed to an Obligor and
endorse checks, notes, drafts, acceptances, money orders, bills of lading,
warehouse receipts or other instruments or documents evidencing payment,
shipment or storage of the goods giving rise to the Collateral of such Obligor
on behalf of and in the name of such Obligor, or securing, or relating to such
Collateral;


(v)           sell, assign, transfer, make any agreement in respect of, or
otherwise deal with or exercise rights in respect of, any Collateral or the
goods or services which have given rise thereto, as fully and completely as
though the Administrative Agent were the absolute owner thereof for all
purposes;


(vi)          adjust and settle claims under any insurance policy relating
thereto;
 
(vii)         execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Agreement and in order to fully
consummate all of the transactions contemplated therein;


(viii)        institute any foreclosure proceedings that the Administrative
Agent may deem appropriate;


(ix)           to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;
 
 
8

--------------------------------------------------------------------------------

 
 
(x)            to direct any parties liable for any payment in connection with
any of the Collateral to make payment of any and all monies due and to become
due thereunder directly to the Administrative Agent or as the Administrative
Agent shall direct;


(xi)           to receive payment of and receipt for any and all monies, claims,
and other amounts due and to become due at any time in respect of or arising out
of any Collateral; and


(xii)          do and perform all such other acts and things as the
Administrative Agent may reasonably deem to be necessary, proper or convenient
in connection with the Collateral.


This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full and the Commitments have expired or been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. The
Administrative Agent shall not be liable for any act or omission or for any
error of judgment or any mistake of fact or law in its individual capacity or
its capacity as attorney-in-fact except acts or omissions resulting from its
gross negligence or willful misconduct. This power of attorney is conferred on
the Administrative Agent solely to protect, preserve and realize upon its
security interest in the Collateral.


(b)           Assignment by the Administrative Agent. The Administrative Agent
may from time to time assign the Secured Obligations to a successor
Administrative Agent appointed in accordance with the Credit Agreement, and such
successor shall be entitled to all of the rights and remedies of the
Administrative Agent under this Agreement in relation thereto.


(c)           The Administrative Agent's Duty of Care. Other than the exercise
of reasonable care to assure the safe custody of the Collateral while being held
by the Administrative Agent hereunder, the Administrative Agent shall have no
duty or liability to preserve rights pertaining thereto, it being understood and
agreed that the Obligors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Obligors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if the Collateral is accorded treatment substantially equal to
that which the Administrative Agent accords its own property, which shall be no
less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 7 hereof, the Administrative
Agent shall have no responsibility for taking any steps to clean, repair or
otherwise prepare the Collateral for sale.


(d)           Liability with Respect to Accounts. Anything herein to the
contrary notwithstanding, each of the Obligors shall remain liable under each of
the Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have any obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by the Administrative Agent or any holder of
Secured Obligations of any payment relating to such Account pursuant hereto, nor
shall the Administrative Agent or any holder of Secured Obligations be obligated
in any manner to perform any of the obligations of an Obligor under or pursuant
to any Account (or any agreement giving rise thereto), to make any payment, to
make any inquiry as to the nature or the sufficiency of any payment received by
it or as to the sufficiency of any performance by any party under any Account
(or any agreement giving rise thereto), to present or file any claim, to take
any
 
 
9

--------------------------------------------------------------------------------

 


action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.


(e)           Releases of Collateral. If any Collateral shall be sold,
transferred or otherwise disposed of by any Obligor in a transaction permitted
by the Credit Agreement, then the Administrative Agent, at the request and sole
expense of such Obligor, shall promptly execute and deliver to such Obligor all
releases and other documents, and take such other action, reasonably necessary
for the release of the Liens created hereby or by any other Collateral Document
on such Collateral.


9.           Application of Proceeds. Upon the acceleration of the Obligations
pursuant to Section 9.02 of the Credit Agreement, any payments in respect of the
Secured Obligations and any proceeds of the Collateral, when received by the
Administrative Agent or any holder of the Secured Obligations in cash or its
equivalent, will be applied in reduction of the Secured Obligations in the order
set forth in Section 9.03 of the Credit Agreement.


10.         Continuing Agreement.
 
(a)           This Agreement shall remain in full force and effect until such
time as the Secured Obligations arising under the Loan Documents have been paid
in full and the Commitments have expired or been terminated, at which time this
Agreement shall be automatically terminated and the Administrative Agent shall,
upon the request and at the expense of the Obligors, forthwith release all of
its liens and security interests hereunder and shall execute and deliver all UCC
termination statements and/or other documents reasonably requested by the
Obligors evidencing such termination.


(b)           This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any Debtor Relief Law,
all as though such payment had not been made; provided that in the event payment
of all or any part of the Secured Obligations is rescinded or must be restored
or returned, all reasonable costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any holder of the Secured Obligations in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.


11.           Amendments; Waivers; Modifications, etc. This Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement;
provided that any update or revision to Schedule 1 hereof delivered by any
Obligor shall not constitute an amendment for purposes of this Section 11 or
Section 11.01 of the Credit Agreement.


12.           Successors in Interest. This Agreement shall be binding upon each
Obligor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Secured Obligations and their successors and permitted assigns.


13.           Notices. All notices required or permitted to be given under this
Agreement shall be in conformance with Section 11.02 of the Credit Agreement.


14.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy
 
 
10

--------------------------------------------------------------------------------

 
 
or other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Agreement.


15.           Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Agreement.


16.           Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY
TRIAL. The terms of Sections 11.14 and 11.15 of the Credit Agreement with
respect to governing law, submission to jurisdiction, venue and waiver of jury
trial are incorporated herein by reference, mutatis mutandis, and the parties
hereto agree to such terms.


17.           Severability. If any provision of this Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.


18.           Entirety. This Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.


19.           Other Security. To the extent that any of the Secured Obligations
are now or hereafter secured by property other than the Collateral (including,
without limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Administrative
Agent shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Administrative Agent shall
at any time pursue, relinquish, subordinate, modify or take with respect
thereto, without in any way modifying or affecting any of them or the Secured
Obligations or any of the rights of the Administrative Agent or the holders of
the Secured Obligations under this Agreement, under any other of the Loan
Documents or under any other document relating to the Secured Obligations.


20.           Joinder. At any time after the date of this Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.


21.           Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.


[SIGNATURE PAGES FOLLOW]
 
 
11

--------------------------------------------------------------------------------

 
 
Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.


OBLIGORS:
THE KEYW HOLDING CORPORATION, a Maryland corporation
     
By:
/s/ Leonard E. Moodispaw
   
Name:
Leonard E. Moodispaw
   
Title:
Chief Executive Officer
     
GUARANTORS:
THE KEYW CORPORATION, a Maryland corporation
     
By:
/s/ Leonard E. Moodispaw
   
Name:
Leonard E. Moodispaw
   
Title:
Chief Executive Officer
       
CORESERVLETS.COM, INC., a Maryland corporation
     
By:
/s/ Leonard E. Moodispaw
   
Name:
Leonard E. Moodispaw
   
Title:
Chief Executive Officer
       
INTEGRATED COMPUTER CONCEPTS, INCORPORATED,
a Maryland corporation
     
By:
/s/ John E. Krobath
   
Name:
John E. Krobath
   
Title:
Chief Financial Officer
       
THE ANALYSIS GROUP, LLC, a Virginia limited liability company
     
By:
/s/ John E. Krobath
   
Name:
John E. Krobath
   
Title:
Chief Financial Officer
       
S&H ENTERPRISES OF CENTRAL MARYLAND, INC.,
a Maryland corporation
     
By:
/s/ John E. Krobath
   
Name:
John E. Krobath
   
Title:
Chief Financial Officer
       
INSIGHT INFORMATION TECHNOLOGY, LLC,
a Delaware limited liability company
     
By:
/s/ John E. Krobath
   
Name:
John E. Krobath
   
Title:
Chief Financial Officer
 

 
[SIGNATURE PAGES FOLLOW]
 
The KEYW Holding Corporation
Security Agreement
February 2011
 
 
 

--------------------------------------------------------------------------------

 
 
SYCAMORE. US, INC., a Maryland corporation
 
By:
/s/ Leonard E. Moodispaw
 
Name:
Leonard E. Moodispaw
 
Title:
Chief Executive Officer
   
SYCAMORE SERVICES, INC., a Maryland corporation
 
By:
/s/ Leonard E. Moodispaw
 
Name:
Leonard E. Moodispaw
 
Title:
Chief Executive Officer
   
EVEREST TECHNOLOGY SOLUTIONS, INC.,
a Delaware corporation
 
By:
/s/ Leonard E. Moodispaw
 
Name:
Leonard E. Moodispaw
 
Title:
Chief Executive Officer
 

 
[SIGNATURE PAGES FOLLOW]
The KEYW Holding Corporation
Security Agreement
February 2011
 
 
 

--------------------------------------------------------------------------------

 
 

Accepted and agreed to as of the date first above written.  
BANK OF AMERICA, N.A., as Administrative Agent
 
By:
/s/ Mark A. Zirkle
 
Name:
Mark A. Zirkle
 
Title:
Vice President
 

The KEYW Holding Corporation
Security Agreement
February 2011
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
COMMERCIAL TORT CLAIMS
 
None
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 4(c)(i)
 
NOTICE
 
OF
 
GRANT OF SECURITY INTEREST
 
IN
 
COPYRIGHTS
 
United States Copyright Office
 
Ladies and Gentlemen:
 
Please be advised that pursuant to the Security Agreement dated as of February
28, 2011 (as the same may be amended, modified, extended or restated from time
to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and continuing lien upon the copyrights and copyright
applications set forth on Schedule 1 hereto to the Administrative Agent for the
ratable benefit of the holders of the Secured Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing copyrights and copyright applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any copyright or copyright application.



 
Very truly yours,
     
[Obligor]
     
By:
 
 
Name:
 
Title:



Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:
     
Name:
 
Title:
 



 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT 4(c)(ii)
 
NOTICE


OF


GRANT OF SECURITY INTEREST


IN


PATENTS


United States Patent and Trademark Office
 
Ladies and Gentlemen:


Please be advised that pursuant to the Security Agreement dated as of February
28, 2011 (as the same may be amended, modified, extended or restated from time
to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and continuing lien upon the patents and patent
applications set forth on Schedule 1 hereto to the Administrative Agent for the
ratable benefit of the holders of the Secured Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing patents and patent applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any patent or patent application.



 
Very truly yours,
     
[Obligor]
     
By:
 
 
Name:
 
Title:

 
Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:
      
Name:
 
Title:
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT 4(c)(iii)
 
NOTICE


OF


GRANT OF SECURITY INTEREST


IN


TRADEMARKS


United States Patent and Trademark Office
 
Ladies and Gentlemen:

 
Please be advised that pursuant to the Security Agreement dated as of February
28, 2011 (as the same may be amended, modified, extended or restated from time
to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”) for the holders of the Secured
Obligations referenced therein, the undersigned Obligor has granted a continuing
security interest in and continuing lien upon the trademarks and trademark
applications set forth on Schedule 1 hereto to the Administrative Agent for the
ratable benefit of the holders of the Secured Obligations.


The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing trademarks and trademark applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any trademark or trademark application.



 
Very truly yours,
     
[Obligor]
     
By:
 
 
Name:
 
Title:



Acknowledged and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent


By:
       
Name:
 
Title
 

 
 
 

--------------------------------------------------------------------------------

 
 